Sweeney, J.
Proceeding under CPLR article 78 instituted in the Appellate Division, Third Department, to review a determination of the Board of Regents which suspended petitioner’s license to practice chiropractic for a period of one year. Petitioner’s argument that section 6559 • (subd. 1, par. h) of the Education Law is unconstitutional is without merit. iChiropraetic, having close concern with the public health, is a field where the police power of the State may be asserted in order to limit its practice to only properly qualified persons (Wasmuth v. Allen, 14 N Y 2d 391, 399). We further conclude that this statute satisfies the requirement that a criminal statute must be sufficiently definite, clear and positive to give unequivocal warning to citizens of the rule which is to be obeyed (People v. Firth, 3 N Y 2d 472, 474), such requirement applying alike to a statute which regulates by license a given field intimately connected with public health. (Cf. National Psychologists Assn, for Psychoanalysis V. University of State of N. Y., 8 N Y 2d 197, 205.) The record contains substantial support for the charges of which petitioner was found guilty. (See Matter of Nadler v. Allen, 31 A D 2d 573.) The question of punishment is primarily one for the Board of Regents. (Matter of Shander v. Allen, 28 A D 2d 1150, affd. 24 N Y 2d 974.) We find no basis or ground in the record for interfering with the board’s exercise of discretion in suspending petitioner’s license for one year. Determination confirmed, without costs, and petition dismissed. Herlihy, P. J., Aulisi, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by Sweeney, J.